JUDGMENT ORDER

GOLDBERG, Senior Judge:
Upon consideration of the Revised Determination on Reconsideration (“Remand Results”) filed by the United States Department of Labor (the “Department”) pursuant to the Court’s order granting the Department’s motion for voluntary remand, upon Plaintiffs’ written comments stating that they are satisfied with the Remand Results, upon all other papers filed herein, and upon due deliberation, it is hereby
*552ORDERED that the Remand Results are sustained in all respects; and it is further
ORDERED that this action is dismissed.
SO ORDERED.